DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. (PGPUB Document No. US 2009/0153468) in view of Sato et al. (PGPUB Document No. US 2014/0015785).
Regarding claim 15, Ong teaches a wearable device, comprising: 
At least one display including a first surface and a second surface opposite the first surface, wherein external light entering the first surface passes out the second surface (display of the HMD comprising a front and back side as the user is capable of looking through the HMD, which corresponds to light entering and exiting the two sides/surfaces of the display as claimed (Ong: 0035, 0067)), and wherein the at least one display is configured to display information on the second surface; 
At least one camera (camera 104, Ong: 0035, 0047); 
A memory storing instructions (software (Ong: 0091) stored in memory (Ong: 0094)); 

Display an augmented reality (AR) object on a first area of the at least one display (virtual keyboard (“AR object”) and the corresponding area on which the keyboard is displayed corresponds to the “first area” (Ong: 0047)), the AR object associated with a first real-world external object visible through the at least one display (the virtual keyboard is anchored to (“associated with”) the reference marker (Ong: 0047)); 
Detect a presence of a second real-world external object distinct from the first real-world external object in the first area where the AR object is displayed, using the at least one camera (detecting the position of the finger (“second real-world external object”) in the area of the keyboard, using a camera 104 (Ong: 0047)); 

However, Ong does not expressly teach but Sato teaches, in response to the detecting the presence of the second real-world object in the first area, display the AR object associated with the first real-world external object on a second area of the display area altered from the first area (the user selected keyboard input key being displayed in an area away (pressed key “k” within frame B’) from the input key location on the keyboard (Sato: 0052-0055, FIG.8, FIG.9)).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the AR teachings of Ong such as to display AR objects in the manner taught by Sato, because this improves the visibility of objects hidden by the user.

Regarding claim 18, the combined teachings as applied above teaches the wearable device of claim 15, wherein the AR object is selected for display based on an association with the first real-world external object (the keyboard is displayed based on its association with the reference marker (Ong: 0047, 0059)).

Regarding claim 19, the combined teachings as applied above teaches the wearable device of claim 18, wherein the instructions are executable by the at least one processor to cause the wearable device to: acquire an image including the first real-world external object using the at least one camera (reference marker as seen by the camera 104 (Ong: 0047)); execute visual recognition of the first real-world external object as depicted in the acquired image (“A reference marker 216, which is of a shape corresponding to a pre-defined shape recognized by an algorithm 300” (Ong: 0047)); based on the executed visual recognition, identify the AR object for display based on a pre-association with the first real-world external object (displaying the associated keyboard once the reference marker 216 is identified (Ong: 0047, 0053, 0059))

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong in view of Sato as applied to claim 18 above, and further in view of Lee et al. (PGPUB Document No. US 2015/0295959).
Regarding claim 20, the combined teachings as applied above does not expressly teach but Lee teaches the wearable device of claim 18, further comprising a communication circuitry (server, Lee: 0020), wherein the instructions are executable by the at least one processor to cause the wearable device to: 
Acquire an image including the first real-world external object using the at least one camera (image of the reference marker captured/identified by the camera of Ong (Ong: 0047)); 
Transmit the acquired image to an external electronic device, using the communication circuitry (transmitting the captured image to the image server (Lee: 0020)); 
And receive information for displaying the AR object from the external electronic device from the external electronic device through the communication circuitry (receiving AR data from the server (Lee: 0020)), the AR object identified by the external electronic device by executing visual recognition on the first real-world external object included in the acquired image (image recognition carried out by the server (Lee: 0020)).
.

Allowable Subject Matter
Claims 1-14 are allowed. As to claim 1, references Ong and Sato have been made of record as teaching a wearable device, the wearable device comprising:  at least one display including a first surface and a second surface opposite the first surface, wherein external light entering the first surface passes out the second surface, and wherein the at least one display is configured to display information on the second surface; at least one camera; communication circuitry;  a memory storing instructions; and at least one processor, wherein the instructions are executable by the at least one processor to cause the wearable device to: receive, through the communication circuitry, screen data and displaying the screen data in a first area of the at least one display;  while receiving the screen data, detect, using the at least one camera, a presence of a body part within a field of view of the at least one camera and determine whether the presence of the body part overlaps the first area; and in response to detecting overlap of the first area, display the screen data to a second area of the at least one display different from the first area (see rejection to claim 15 above).
However, none of the prior art teaches or suggests a wearable device interoperating with an electronic device; receive, through the communication circuitry, screen data from the electronic device and displaying the screen data in a first area of the at least one display; and while receiving the screen data, detect, using the at least one camera, a presence of a body part holding the electronic device within a field of view of the at least one camera and determine whether the presence of the body part overlaps the first area, as presently claimed.


However, none of the prior art teaches or suggests a wearable device interoperating with an electronic device; the displayed screen including at least one virtual object and generated based on screen data received from the electronic device through the communication circuitry; while displaying the screen, detect whether a body part holding the electronic device and captured by the least one camera moves into the first area, as presently claimed.

Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079.  The examiner can normally be reached on M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID H CHU/Primary Examiner, Art Unit 2616